UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7679



SHATEEK AMIN BILAL,

                                              Plaintiff - Appellant,

          versus


DAVID CARROLL; THOMAS AKER; DENNIS VANBUREN;
ALBERT PRADO; WILLIAM WESLEY; TONY JONES;
CORRECTIONAL OFFICER CHAPPELL; CORRECTIONAL
INSTITUTION DUNKLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-287-5-BO)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shateek Amin Bilal, Appellant Pro Se. Mary S. Mercer, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shateek   Amin   Bilal   appeals   the    district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.        We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.          See Bilal v. Carroll, No.

CA-02-287-5-BO (E.D.N.C. Oct. 22, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               AFFIRMED




                                   2